Citation Nr: 1445920	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for endentuous temporomandibular joint (TMJ) popping.

2.  Entitlement to service connection for a chronic head disorder to include injury residuals.  

3.  Entitlement to service connection for a chronic neck disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic right shoulder disorder to include injury residuals.  

5.  Entitlement to service connection for a chronic left shoulder disorder to include injury residuals.  

6.  Entitlement to service connection for a chronic clavicular disorder to include injury residuals.  

7.  Entitlement to service connection for a chronic back disorder to include injury residuals.  

8.  Entitlement to service connection for a chronic right knee disorder to include injury residuals.  

9.  Entitlement to service connection for a chronic left knee disorder to include injury residuals.  

10.  Entitlement to service connection for hypertension to include as due in-service herbicide exposure.  

11.  Entitlement to service connection for a chronic liver disorder.

12.  Entitlement to an initial compensable rating for erectile dysfunction.

13.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic injury to the face with hypoesthesia of the trigeminal nerve with mild loss of sensation to the upper lip and left cheek.

14.  Entitlement to an effective date earlier than April 16, 2001, for the grant of service connection for diabetes mellitus, type II.

15.  Entitlement to an effective date earlier than April 16, 2001, for the grant of service connection for right lower extremity diabetic peripheral neuropathy.

16.  Entitlement to an effective date earlier than April 16, 2001, for the grant of service connection for left lower extremity diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, August 2002, September 2004, and March 2007 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

In October 2007, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2008 for further development.  A Board decision in December 2012 denied the Veteran's claims for earlier effective dates.  The Board also remanded the new and material evidence claim; all of the service connection issues listed on the first two pages; the claim for a compensable rating for erectile dysfunction; and increased rating claims for posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied earlier effective dates.  In an Order dated in March 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision insofar as it denied earlier effectives dates for the grants of service connection for diabetes mellitus, type II and bilateral lower extremity peripheral neuropathy and remand the case for readjudication in accordance with the JMR.

In March 2014, the Board denied the increased rating claims for PTSD, hearing loss, and tinnitus; denied service connection for a chronic prostate disorder; and remanded the new and material evidence, service connection, and initial rating claims listed on the first two pages.  As discussed below, yet another remand is necessary as the Board's requested development has not been completed.  

As discussed by the Board in February 2008, December 2012, and March 2014, the Veteran submitted a claim of entitlement to an increased evaluation for his service-connected dental disorder in December 2004.  The Veteran is service-connected for dental trauma residuals including the loss of teeth numbers 7, 8, 9, 10, 11, 22, 23, 24 and 25.  The issue has again not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  In March 2014, the Board also referred the issues of increased ratings for the Veteran's diabetic neuropathy in his bilateral lower extremities and arms and face raised in July 2011.  A review of the Veteran's electronic claims file shows that in June 2013, the RO adjudicated increased rating claims for peripheral neuropathy of the bilateral lower and bilateral upper extremities.  The claim for an increased rating for his face is currently on appeal.

All of the issues except for the earlier effective date claims being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An original claim for service connection for several disorders, including exposure to Agent Orange, was filed in September 1994, more than one year after the Veteran was separated from service.

2.  A March 1995 rating decision denied the Veteran's September 1994 claims.

3.  Additional evidence received during the appeal of the March 1995 denial, consisting of treatment records showing a diagnosis of diabetes mellitus, type II on February 25, 1998, along with a claim seeking service connection for diabetes mellitus, type II in April 2001 clarified the September 1994 claim seeking service connection for exposure to Agent Orange.  

4.  There is no evidence showing a diagnosis of diabetes mellitus, type II prior to February 25, 1998.  

5.  Diabetic peripheral neuropathy of the bilateral lower extremities was granted as secondary to the diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 25, 1998, but no earlier, for the grant of service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).

2.  The criteria for an effective date of February 25, 1998, but no earlier, for the grant of service connection for right lower extremity diabetic peripheral neuropathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).

3.  The criteria for an effective date of February 25, 1998, but no earlier, for the grant of service connection for left lower extremity diabetic peripheral neuropathy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was notified in letters dated in November 2001 and March 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The March 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for earlier effective dates arise from his disagreement with the effective dates following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2008 letter informed the Veteran of the criteria for assigning an effective date and disability rating.  See Dingess/Hartman, 19 Vet. App. 473.
Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in January 2002, July 2005, and April 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2013).  The term "covered herbicide disease" includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.

A claim seeking service connection for several issues, including exposure to Agent Orange, was received by the RO on September 2, 1994.  In a March 1995 rating decision, the RO denied service connection for those disorders in addition to a claim of service connection for a psychiatric disorder raised during an examination.  Although the RO did not specifically adjudicate service connection for Agent Orange exposure, the RO considered the claimed disabilities as being as due to herbicide exposure.  The denial of service connection for a psychiatric disorder was continued in a July 1995 rating decision.  The Veteran appealed the service connection issues denied in March 1995 to the Board.  Treatment records obtained in connection with this appeal did not show a diagnosis of diabetes mellitus, type II or diabetic peripheral neuropathy.  

On April 16, 2001, the RO received the claim for service connection for diabetes mellitus, type II.  Treatment records received in connection with the Veteran's claim for diabetes mellitus, type II, shows that the earliest confirmed diagnosis was on February 25, 1998.  Prior to that, records dated in July 1993, September 1995, December 1995, and July 1996 all show that the Veteran did not have diabetes mellitus, type II or a history of diabetes mellitus, type II.  Although the Veteran had elevated glucose in December 1995, there was no diagnosis of diabetes mellitus, type II made.  An April 1998 record shows that the Veteran reported being diagnosed with diabetes about a year ago; there are no records showing a diagnosis in 1997.  While the Veteran had complaints of lower extremity numbness as early as 1996, the first diagnostic testing confirming peripheral neuropathy associated with diabetes mellitus, type II was first shown in January 2000.  At the January 2002 VA examination, the Veteran reported that the onset of his diabetes mellitus, type II was in 1991 or 1992.

In a February 2002 rating decision, the RO granted service connection for diabetes mellitus, type II and diabetic peripheral neuropathy of the bilateral lower extremities with an effective date of April 16, 2001, the date the claim was received. 

Based on a review of the evidence, the Board concludes that an effective date of February 25, 1998, but no earlier, is warranted for the grants of service connection for diabetes mellitus, type II and diabetic peripheral neuropathy of the bilateral lower extremities.  Initially, the Board finds that the Veteran is a Nehmer class member as his diabetes mellitus, type II was granted due to in-service exposure to herbicides as such is a disease presumptively related to herbicides, and his claim was received between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service.  As noted above, the effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  As the Veteran's peripheral neuropathy of the bilateral lower extremities are secondary to his diabetes mellitus, type II, they are considered a part of the original condition.  38 C.F.R. § 3.310 (2013).  

In this case, when affording the Veteran the benefit-of-the-doubt, in light of the Training Letter explaining footnote 1 of the Nehmer Stipulation and Order, the Board considers the Veteran's claim in 1994 to include his diabetes mellitus, type II and diabetic peripheral neuropathy of the bilateral lower extremities.  As discussed above, he filed a claim seeking service connection for "Agent Orange" in 1994.  Subsequently, while the appeal for that 1994 claim was pending, he submitted additional evidence consisting of his claim for diabetes mellitus, type II, which clarified his earlier claim for Agent Orange exposure.  As per the Training Letter, later submissions can clarify earlier claims.  Therefore, the Board concludes that the Veteran's claim was received on September 2, 1994.  However, the effective date of the award is the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  Here, the earliest evidence that the Veteran had diabetes mellitus, type II is the February 25, 1998, treatment record.  Although the Veteran reported being diagnosed in 1997 in April 1998, there are no records prior to February 25, 1998, showing a confirmed diagnosis of diabetes mellitus, type II.  Consequently, while the Veteran's claim was received in 1994, the disability did not arise until February 25, 1998, as that is the earliest date showing a diagnosis of diabetes mellitus, type II.  As February 25, 1998, is the later of the two dates, the Board concludes that an effective date earlier than that is not warranted.

Additionally, although diabetic peripheral neuropathy confirmed by diagnostic testing was not shown until after 1998, considering that the Veteran had complaints prior to that, and as his peripheral neuropathy of the bilateral lower extremities is considered a part of the diabetes mellitus, type II, the Board concludes that February 25, 1998, is also the appropriate effective date for the grants of service connection of those disabilities.  In light of the foregoing, the earliest effective date for the awards of service connection that may be assigned for the Veteran's diabetes mellitus, type II and diabetic peripheral neuropathy of the bilateral lower extremities is February 25, 1998.

While the Board recognizes the Veteran's belief that the effective date for the grants of service connection for diabetes mellitus, type II and diabetic peripheral neuropathy of the bilateral lower extremities should date back to when he first sought treatment for Agent Orange exposure, the governing legal authority is clear and specific, and VA is bound by it.  As a result, no effective date earlier than February 25, 1998, can be granted.  Therefore, an effective date of February 25, 1998, but no earlier, for the grants of service connection for diabetes mellitus, type II and diabetic peripheral neuropathy of the bilateral lower extremities is granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to an effective date of February 25, 1998, for the grant of service connection for diabetes mellitus, type II is granted.
Entitlement to an effective date of February 25, 1998, for the grant of service connection for right lower extremity diabetic peripheral neuropathy is granted.

Entitlement to an effective date of February 25, 1998, for the grant of service connection for left lower extremity diabetic peripheral neuropathy is granted.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The issues were most recently remanded in March 2014 for further development consisting of obtaining additional treatment records; providing notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) for the new and material evidence claim; affording the Veteran VA examinations; adjudicating a service-connection issue inextricably intertwined with the claim for a compensable rating for erectile dysfunction; and issuance of a statement of the case for the facial disability rating claim.  As the Board's directives have not been complied with, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide Kent compliant notice to the Veteran on the issue of whether new and material evidence has been received to reopen his claim for entitlement to service connection for endentuous TMJ popping, including notice of the last final denial of the claim for endentuous TMJ popping in August 2002.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Gainesville VA Medical Center and from the Marion County Health Department.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the January 2013 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's (a) bilateral shoulder; (b) bilateral knee; (c) clavicle; (d) neck; (e) back; (f) and/or headache disabilities are caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's hypertension.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the following whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's hypertension is related to his military service, to include being caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities.  The examiner should address the July 1968 service treatment record showing that the Veteran had blood pressure of 140/90.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  If any additional records obtained indicate the Veteran has a liver disorder that is related to service or a service-connected disability, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed liver disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the following whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran has a chronic liver disorder, to include hepatitis, that is related to his military service, to include being caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the examination and addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Adjudicate the issue of entitlement to service connection for a chronic penile deformity in the first instance and provide the Veteran with notice of the decision.  If the claim is denied, the Veteran should be informed that he must file a timely and adequate notice of disagreement to appeal his claim.

8.  Provide the Veteran with a statement of the case as to the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of facial trauma to the face with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

9.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


